DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5, 9, 11, 15 and 18-20 are objected to because of the following informalities:  
Claim 5, line 5, term “analog-to-digital conversion ADC” should be -- analog-to-digital conversion (ADC)--.
Claim 9, line 3, term “low dropout LDO” should be -- low dropout (LDO)--.
Claim 11, line 2, term “watchdog timer WDT” should be – watchdog timer (WDT)--.
Claim 15, line 1, term “an ADC” should be -- analog-to-digital conversion (ADC) --in order to define ADC.
Claim 18, line 1, term “a LDO” should be -- a low dropout (LDO) --.
Claim 19, line 12, term “a WDT” should be -- a watchdog timer (WDT) --.
Claim 20, term “A computer-readable storage medium for a computer program” should be -- A computer-readable storage medium storing a computer program --.
  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful 


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 20 recites “A computer-readable storage medium for a computer program”. The broadest reasonable interpretation of “A computer-readable storage medium for a computer program” covers forms of non-transitory tangible media and transitory propagation signals per se in view of the ordinary and customary meaning. It is suggested that the claim language be amended to cover only statutory embodiments by adding the limitation “non-transitory” to the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (WO 2017/088354: referred to the English translation provided in the IDS filed 11/30/2020).
As of claims 1 and 20, Zhang discloses a method for detecting a fault of a smart door lock (via smart lock 10), wherein the smart door lock comprises a plurality of unlocking modules (via battery, Wi-Fi, Bluetooth; see page 1, lines 27-30 and page 5, lines 15-17), and the method comprises: 
monitoring state information of each of the unlocking modules independently (signal strength of the communication connections and battery voltage are monitored to determine fault; see page 1, lines 27-30); and 
sending fault information of an unlocking module in an abnormal state to a terminal device after monitoring the unlocking module in the abnormal state (via sending the fault information from server 30 to maintenance personnel, so the information will be sent to a device of the maintenance personnel, see page 6, lines 32-33).
As of claim 2, Zhang discloses that monitoring state information of each of the unlocking modules independently comprises: reading the state information recorded in each thread corresponding to each of the unlocking modules respectively (via recording signal strength of the communication connections and battery voltage are monitored to determine fault see page 1, lines 27-30); and 
determining an unlocking module to be in an abnormal state, when the state information recorded in a thread corresponding to a module is abnormality (via diagnosing abnormal state of  the smart lock 10 based on the communication 
As of claim 3, Zhang discloses that the thread corresponding to the module records the state information as abnormality when the unlocking module meets the following condition: the unlocking module fails to send or receive data for more than a preset number of times (see page 6, lines 15-17, “If the server cannot receive the handshake communication data sent from the smart lock for a certain period of time, it can directly determine the communication failure”).
As of claim 4, Zhang discloses that the fault information comprises a fault type; and before sending fault information of an unlocking module in an abnormal state to a terminal device, the method further comprises: detecting whether a current voltage value of the unlocking module in the abnormal state is lower than a preset threshold value; and determining the fault type to be a low power if the current voltage value of the unlocking module in the abnormal state is lower than the preset threshold value (calculate the current voltage change rate of the current battery voltage of the smart
lock 10, compare the voltage difference between the current voltage change rate and with a preset threshold to diagnose whether the smart device is malfunctioning; see page 2, lines 15-20).  
As of claim 6, Zhang discloses the step of sending fault information of an unlocking module in an abnormal state to a terminal device comprises: sending the fault information to the terminal device through a short-range wireless communication module; or, sending the fault information to a cloud server through a network communication module, and sending the fault information to the terminal device via the .  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (WO 2017/088354) 
As of claim 13, Zhang discloses all the limitations of the claimed invention as mentioned in claim 1 above, but the processing is done at the server level and not at the  one processing unit, or each unit may exist alone physically, or two or more units may be integrated into one unit (see page 13, lines 6-9).
 So it would have been obvious to one having ordinary skill in the art that the fault diagnosing apparatus showing in figure 4 could be partially implemented in the lock device wherien the processor in the lock could determine fault and transmit the result to the server. The result would have been predictable and allow the processing to be shared by the server and lock. 		
As of claim 14, Zhang discloses that the fault information comprises a fault type; and before sending fault information of an unlocking module in an abnormal state to a terminal device, the method further comprises: detecting whether a current voltage value of the unlocking module in the abnormal state is lower than a preset threshold value; and determining the fault type to be a low power if the current voltage value of the unlocking module in the abnormal state is lower than the preset threshold value (calculate the current voltage change rate of the current battery voltage of the smart
lock 10, compare the voltage difference between the current voltage change rate and with a preset threshold to diagnose whether the smart device is malfunctioning; see page 2, lines 15-20).  
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (WO 2017/088354) in view of Ingle et al. (US Pub 2014/0266584).
As of claims 5 and 15, Zhang discloses the step of detecting whether a current voltage value of the unlocking module in the abnormal state is lower than a preset threshold value comprises: detecting whether the current voltage value of the unlocking 
Ingle disclose a lock comprising an analog to digital converter built into microcontroller 303, so that the microcontroller can detect a low battery condition and alert the user (see paraqgrpah [0045]).
From the teaching of Ingle it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Zhang to include an ADC into the lock since it is well known in the art that analog to digital converters are used to measure battery voltage since it converts an input analog voltage or current to a digital number representing the magnitude of the voltage or current.
Claim 7, 8, 12, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (WO 2017/088354) in view of Bowers et al. (US Pub 2017/0163519).
As of claims 7, 8, 16 and 17, Zhang discloses all the limitations of the claimed invention as mentioned in claim 1 above, however it does not explicitly disclose receiving a processing command fed back by the terminal device according to the fault information; and repairing the unlocking module in the abnormal state according to the processing command wherein repairing the unlocking module in the abnormal state according to the processing command comprises: resetting the unlocking module in the abnormal state when the processing command is a reset command; or, closing the 
Bowers discloses a personal communication structure 2800 comprising a plurality of modules (power distribution controller, display controller, maintenance controller; see fig. 28). Bowers further discloses that the personal communication structure performs a self-test on the plurality of the modules and transmits fault information to a service center and receives a reboot (reset) command from the service center (see paraqgrpah [0208]).
From the teaching of Bowers it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Zhang to include the function of resetting the module as taught by Bowers in order to take action to resolve the malfunction.
As of claim 12, Bowers discloses that after monitoring the unlocking module in the abnormal state, the method further comprises: controlling the smart door lock to display the fault information of the smart door lock (via displaying an error message on display subsystem; see paraqgrpah [0071]).
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (WO 2017/088354) in view of Bowers et al. (US Pub 2017/0163519) and further in view of Ullrich et al. (US Pub 2013/0298616).
As of claims 9 and 18, combination of Zhang and Bowers discloses all the limitations of the claimed invention as mentioned in claim 8 above, however it does not explicitly disclose use of a low dropout regulator in the lock.

From the teaching of Ullrich it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination of Zhang and Bowers to include the function of a LDO voltage regulator as taught by Ullrich since it is well known in the art that voltage regulators are used in locks since advantage of low dropout voltage regulator often includes a lower minimum operating voltage, a relatively higher efficiency of operation and relatively lower heat dissipation (see paraqgrpah [0179]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (WO 2017/088354) in view of Kosaka (US Pub 2008/0216156).
As of claim 10, Zhang discloses all the limitations of the claimed invention however it does not explicitly disclose the smart door lock further comprises a main processor and an auxiliary processor that are configured to control the plurality of unlocking modules; the method further comprises: monitoring a state of the main processor when the plurality of unlocking modules are controlled by the main processor, and switching a control of the plurality of unlocking modules to the auxiliary processor and shutting down the main processor when the main processor is monitored to be in an abnormal state;  18Attorney Docket No. 5232.142 monitoring a state of the auxiliary processor when the plurality of unlocking modules are controlled by the auxiliary processor, and switching the control of the plurality of unlocking modules to the main processor and shutting down the auxiliary processor, when the auxiliary processor is monitored to be in an abnormal state.

From the teaching of Kosaka it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Zhang to include the function of back up processor as taught by Kosaka in order to reduce or eliminate possible point of communication failure due to a component failure or power failure.
Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (WO 2017/088354) in view of Kosaka (US Pub 2008/0216156) and further in view of Pipe (5,172,967).
As of claims 11 and 19, combination of Zhang and Kosaka discloses all the limitations of the claimed invention as mentioned in claim 10 above, however it does not explicitly disclose use of a watchdog timer.
Pipe discloses a lock wherien a watchdog timer is connected to a processor 78 to determine if the processor 78 is functioning normally (see col. 8, lines 54-60).
From the teaching of Pipe it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination of Zhang and Kosaka to include the function of a watchdog timer as taught by Pipe since it is well .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Colman et al. (US Pub 2017/0051530) discloses that a lock checks the status of the lock and transmit the information to a user cellphone (see figs. 3 and 4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL H SYED whose telephone number is (571)270-3028.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571)272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/NABIL H SYED/           Primary Examiner, Art Unit 2683